DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
communicate the single table and single index to the multiple autonomous machines, wherein the single table is to be spread across the memory devices of the multiple autonomous machines, including storing portions of the single table on the first autonomous machine and the second autonomous machine, and wherein the single table and the single index are accessible to the multiple autonomous machines to perform processing operations associated with the first neural network including multiple joint operations on the single table, the multiple joint operations including simultaneous processing of multiple portions of the single table using the one or more memory devices and one or more processors of one or more of the multiple autonomous machines.
Claims 2-5, 7, 21 and 24 are considered allowable based at least upon their dependence upon claim 1.
For claim 8, the prior art fails to teach:
communicating the single table and single index to the multiple autonomous machines, wherein the single table is to be spread across the memory devices of the multiple autonomous machines, including storing portions of the single table on the first autonomous machine and the second autonomous machine, and to allow wherein the single table and the single index are accessible to the multiple autonomous machines to perform processing operations associated with the first neural network including multiple joint operations on the single table, the multiple joint operations including simultaneous processing of multiple portions of the single table using the one or more memory devices and one or more processors of one or more of the multiple autonomous machines.

Claims 9-12 and 22 are considered allowable based at least upon their dependence upon claim 8.
For claim 15, the prior art fails to teach:
communicating the single table and single index to the multiple autonomous machines, wherein the single table is to be spread across the memory devices of the multiple autonomous machines, including storing portions of the single table on the first autonomous machine and the second autonomous machine, and to allow wherein the single table and the single index are accessible to the multiple autonomous machines to perform processing operations associated with the first neural network including multiple joint operations on the single table, the multiple joint operations including simultaneous processing of one or more portions of the single table using one or more memory devices and one or more processors of one or more of the multiple autonomous machines.

Claims 16-19 and 23 are considered allowable based at least upon their dependence upon claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amzal (US 2020/0226130) teaches combining a plurality of tables from machine learning datasets but due to the filing date cannot be considered prior art.
Risberg (US 7,516,129) teaches indexing an unstructured data collection but fails to teach storing portions of the single table on the first autonomous machine and the second autonomous machine, and to allow wherein the single table and the single index are accessible to the multiple autonomous machines to perform processing operations associated with the first neural network including multiple joint operations on the single table, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL C PUENTES/Primary Examiner, Art Unit 2123